



Exhibit 10.1
FORM OF INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
effective as of January __, 2018 (the “Effective Date”), by and between Triangle
Capital Corporation, a Maryland corporation (collectively, with its affiliates
and subsidiaries, the “Company”), and ______________ (“Indemnitee”).
WHEREAS, at the request of the Company, Indemnitee currently serves as [a
director][an officer] of the Company and may, therefore, be subjected to claims,
suits or proceedings arising as a result of [his][her] service as [a
director][an officer] of the Company;
WHEREAS, as an inducement to Indemnitee [to continue] to serve as [a
director][an officer] of the Company, the Company has agreed to indemnify and to
advance expenses and costs incurred by Indemnitee in connection with any claims,
suits or proceedings, to the maximum extent permitted by law;
WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advancement of expenses; and
WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
continuing to serve as [a director][an officer] of the Company.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
1.
Definitions. For purposes of this Agreement:



a.
“Adjudged” shall mean adjudged finally by a court or arbitral or other authority
of competent jurisdiction.



b.
“Change in Control” means a change in control of the Company occurring after the
Effective Date of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar item
on any similar schedule or form) promulgated under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), whether or not the Company is then
subject to such reporting requirement; provided, however, that, without
limitation, such a Change in Control shall be deemed to have occurred if, after
the Effective Date (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of all of the
Company’s then-outstanding securities entitled to vote generally in the election
of directors without the prior approval of at least two-thirds of the members of
the Board of Directors in office immediately prior to such person’s attaining
such percentage interest; (ii) the Company is a party to a merger,
consolidation, sale of assets, plan of liquidation or other reorganization not
approved by at least two-thirds of the members of the Board of Directors then in
office, as a consequence of which members of the Board of Directors in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter; (iii) at any time, a majority of the
members of the Board of Directors are not comprised of (A) individuals who were
directors as of the Effective Date and/or (B) individuals whose election by the
Board of Directors or nomination for election by the Company’s stockholders was
approved by the affirmative vote of at least two-thirds






--------------------------------------------------------------------------------





of the directors then in office who were directors as of the Effective Date or
whose election or nomination for election was previously so approved; or (iv)
the Company retains or engages an external investment adviser to manage its
assets and business.


c.
“Corporate Status” means the status of a person as a present or former director,
officer, employee or agent of the Company or as a director, trustee, officer,
partner, manager, managing member, fiduciary, employee or agent of any other
foreign or domestic corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other enterprise that such person is or
was serving in such capacity at the request of the Company. As a clarification
and without limiting the circumstances in which Indemnitee may be serving at the
request of the Company, service by Indemnitee shall be deemed to be at the
request of the Company: (i) if Indemnitee serves or served as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any foreign or domestic corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise (A) of
which a majority of the voting power or equity interest is or was owned directly
or indirectly by the Company, or (B) the management of which is controlled
directly or indirectly by the Company; or (ii) if, as a result of Indemnitee’s
service to the Company, Indemnitee is subject to duties by, or required to
perform services for, an employee benefit plan or its participants or
beneficiaries, including as a deemed fiduciary thereof.



d.
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification and/or advancement
of Expenses is sought by Indemnitee.



e.
“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.



f.
“Enterprise” shall mean (i) the Company and (ii) any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise which is an affiliate or wholly or partially owned
subsidiary of the Company and of which the Indemnitee is or was serving as a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary; and (iii) any other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company.



g.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



h.
“Expenses” means any and all disbursements or expenses incurred by Indemnitee in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in or otherwise participating
in a Proceeding, including, without limitation, reasonable and out-of-pocket
attorneys’ fees and costs, retainers, court costs, arbitration and mediation
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement and any ERISA excise taxes and penalties. Expenses shall also
include (i) expenses incurred in connection with any appeal resulting from any
Proceeding including, without limitation, the premium for, security for and
other costs relating to any cost bond, supersedeas bond or other appeal bond or
its equivalent, (ii) expenses incurred in connection with recovery under any
directors’ and






--------------------------------------------------------------------------------





officers’ liability insurance policies maintained by the Company, and (iii)
expenses incurred by Indemnitee in establishing or enforcing [his][her] right to
indemnification or reimbursement under this Agreement.


i.
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither is, nor in the past five
years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), or (ii) any other party to or participant or
witness in the Proceeding giving rise to a claim for indemnification or
advancement of Expenses hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.



j.
“Jointly Indemnifiable Claims” shall mean any Proceeding for which the
Indemnitee shall be entitled to indemnification, advancement of expenses or
insurance from (i) the Company and/or any Enterprise pursuant to this Agreement,
the charter or Bylaws or other governing documents of the Company or any
Enterprise, any agreement or a resolution of the stockholders of the Company
entitled to vote generally in the election of directors or of the Board of
Directors, or otherwise, on the one hand, and (ii) any Third-Party Indemnitor
pursuant to any agreement between any Third-Party Indemnitor and the Indemnitee
pursuant to which the Indemnitee is indemnified, the laws of the jurisdiction of
incorporation or organization of any Third-Party Indemnitor and/or the
certificate of incorporation, certificate of organization, bylaws, partnership
agreement, operating agreement, certificate of formation, certificate of limited
partnership or other organizational or governing documents of any Third-Party
Indemnitor, on the other hand.



k.
“Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing, claim, demand or discovery request or any other
actual, threatened or completed proceeding, whether brought by or in the right
of the Company or otherwise and whether of a civil (including intentional or
unintentional tort claims), criminal, administrative or investigative (formal or
informal) nature, including any appeal therefrom. If Indemnitee reasonably
believes that a given situation may lead to or culminate in the institution of a
Proceeding, such situation shall also be considered a Proceeding. The term
“Proceeding” shall be broadly construed and shall include, without limitation,
the investigation, preparation, defense, settlement, arbitration or appeal of,
and the giving of testimony in or related to, any threatened, pending or
completed claim, action, suit or other proceeding, whether of a civil, criminal,
administrative or investigative nature.



l.
“Third-Party Indemnitor” means any person or entity that has or may in the
future provide to the Indemnitee any indemnification, exoneration, hold harmless
or Expense advancement rights and/or insurance benefits other than (i) the
Company, (ii) any Enterprise and (iii) any entity or entities through which the
Company maintains liability insurance applicable to the Indemnitee.



2.
Services by Indemnitee. The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce the Indemnitee to [continue to] serve as [a director/an officer]
of the Company, and the Company acknowledges that






--------------------------------------------------------------------------------





Indemnitee is relying upon this Agreement in [continuing to serve/serving] in
such capacity. However, this Agreement shall not impose any independent
obligation on Indemnitee or the Company to continue Indemnitee’s service to the
Company beyond any period otherwise required by law or by other agreements or
commitments of the parties, if any. This Agreement shall not be deemed an
employment contract between the Company (or any other entity) and Indemnitee.


3.
Indemnification. The Company shall indemnify and hold harmless, and advance
Expenses to, Indemnitee (a) as provided in this Agreement and (b) otherwise to
the maximum extent not prohibited by (and not merely to the extent affirmatively
permitted by) Maryland law in effect on the Effective Date and as amended from
time to time; provided, however, that no change in Maryland law shall have the
effect of reducing the benefits available to Indemnitee hereunder based on
Maryland law as in effect on the Effective Date. The rights of Indemnitee
provided in this Section 3 shall include, without limitation, the rights set
forth in the other sections of this Agreement, including any additional
indemnification permitted by the charter or bylaws of the Company or Section
2-418(b) of the Maryland General Corporation Law (the “MGCL”).



4.
Standard for Indemnification. If, by reason of Indemnitee’s Corporate Status,
Indemnitee is, or is threatened to be, made a party to any Proceeding, the
Company shall indemnify and hold harmless Indemnitee against all judgments,
penalties, fines and amounts paid in settlement and all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
any such Proceeding unless (and only to the extent) it is ultimately Adjudged
that (i) the act or omission of Indemnitee was material to the matter giving
rise to the Proceeding and (A) was committed in bad faith or (B) was the result
of active and deliberate dishonesty; (ii) Indemnitee actually received an
improper personal benefit in money, property or services; or (iii) in the case
of any criminal Proceeding, Indemnitee had reasonable cause to believe that
[his][her] conduct was unlawful.



5.
Certain Limitations. Notwithstanding any other provision of this Agreement
(other than Section 6), Indemnitee shall not be entitled to:



a.
indemnification hereunder if the Proceeding was one by or in the right of the
Company and Indemnitee is Adjudged to be liable to the Company;



b.
indemnification hereunder if Indemnitee is Adjudged to be liable on the basis
that personal benefit was improperly received in any Proceeding charging
improper personal benefit to Indemnitee; or



c.
indemnification or advancement of Expenses hereunder if the Proceeding was
brought by Indemnitee, unless: (i) the Proceeding was brought to establish or
enforce indemnification rights under this Agreement, and then only to the extent
in accordance with and as authorized by Section 12 of this Agreement, or (ii)
the Company’s charter or bylaws, a resolution of the stockholders entitled to
vote generally in the election of directors or of the Board of Directors or an
agreement approved by the Board of Directors to which the Company is a party,
expressly provides otherwise.



6.
Court-Ordered Indemnification. Notwithstanding any other provision of this
Agreement (other than Section 16), a court of appropriate jurisdiction, upon
application of Indemnitee and such notice as the court shall require, may order
indemnification of Indemnitee by the Company in the following circumstances:






--------------------------------------------------------------------------------







a.
if such court determines that Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or



b.
if such court determines that Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in Section
2-418(c) of the MGCL shall be limited to Expenses.



7.
Indemnification; Partial Success. Notwithstanding any other provision of this
Agreement, and without limiting any such provision, to the extent that
Indemnitee was or is made a party to (or otherwise becomes a participant in) any
Proceeding and is successful, on the merits or otherwise, in the defense of such
Proceeding, Indemnitee shall be indemnified for all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 7 for all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with each
successfully resolved claim, issue or matter, allocated on a reasonable and
proportionate basis. For purposes of this Section 7, and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.



8.
Advancement of Expenses. If Indemnitee was, is, or is threatened to be, made a
party to (or otherwise becomes a participant in) any Proceeding, the Company
shall, without requiring a preliminary determination of Indemnitee’s ultimate
entitlement to indemnification hereunder, advance all reasonable Expenses
incurred by or on behalf of Indemnitee in connection with such Proceeding. Such
advance or advances shall be made within fifteen (15) days after the receipt by
the Company of a statement or statements requesting such advance or advances
from time to time, whether prior to or after final disposition of such
Proceeding, and may be in the form of, in the reasonable discretion of
Indemnitee (but without duplication): (i) payment of such Expenses directly to
third parties on behalf of Indemnitee; (ii) advancement to Indemnitee of funds
in an amount sufficient to pay such Expenses; or (iii) reimbursement to
Indemnitee for Indemnitee’s payment of such Expenses. Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by a written affirmation and
undertaking by or on behalf of Indemnitee, in substantially the form attached
hereto as Exhibit A or in such form as may be required under applicable law as
in effect at the time of the execution thereof, to reimburse the portion (if
any) of any Expenses advanced to Indemnitee relating to claims, issues or
matters in the Proceeding as to which it shall ultimately be Adjudged by clear
and convincing evidence, that the standard of conduct has not been met by
Indemnitee and which have not been successfully resolved as described in Section
7 of this Agreement. For so long as the Company is subject to the Investment
Company Act of 1940 (the “Investment Company Act”), any advancement of Expenses
shall be subject to at least one of






--------------------------------------------------------------------------------





the following as a condition of the advancement: (a) Indemnitee shall provide
appropriate security for [his][her] undertaking, (b) the Company shall be
insured against losses arising by reason of any lawful advances or (c) a
majority of a quorum of the Disinterested Directors, or Independent Counsel in a
written report based on a review of readily available facts, shall determine
that there is no reason to believe that Indemnitee ultimately will be found to
not be entitled to indemnification. To the extent that Expenses advanced to
Indemnitee do not relate to a specific claim, issue or matter in the Proceeding,
such Expenses shall be allocated on a reasonable and proportionate basis. The
undertaking required by this Section 8 shall be an unlimited general obligation
by or on behalf of Indemnitee and shall be accepted without reference to
Indemnitee’s financial ability to repay such advanced Expenses and without any
requirement to post security therefor.


9.
Indemnitee as Witness or Other Participant. Notwithstanding any other provision
of this Agreement, to the extent that Indemnitee was, is or may be, by reason of
Indemnitee’s Corporate Status, made a witness or otherwise asked to participate
in any Proceeding, whether instituted by the Company or any other party, and to
which Indemnitee is not a party, Indemnitee shall be advanced all reasonable
Expenses and indemnified and held harmless against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith within fifteen (15) days after the receipt by the Company of a
statement or statements requesting any such advance or indemnification from time
to time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee. In connection with any such advancement of Expenses, the Company may
require Indemnitee to provide a written affirmation and undertaking
substantially in the form attached hereto as Exhibit A.



10.
Procedure for Determination of Entitlement to Indemnification.



a.
To obtain indemnification under this Agreement, Indemnitee shall submit to the
Company a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
or appropriate to determine whether and to what extent Indemnitee is entitled to
indemnification. Indemnitee may submit one or more such requests from time to
time and at such time(s) as Indemnitee deems appropriate in Indemnitee’s sole
discretion. The officer of the Company receiving any such request from
Indemnitee shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors of the Company that Indemnitee has requested
indemnification by the Company.



b.
Upon written request by Indemnitee for indemnification pursuant to Section 10(a)
above, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall promptly be made in the specific case:
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee, which Independent Counsel shall be selected by Indemnitee and
approved by the Board of Directors in accordance with Section 2-418(e)(2)(ii) of
the MGCL, which approval shall not be unreasonably withheld; or (ii) if a Change
in Control shall not have occurred, (A) by the Board of Directors by a majority
vote of a quorum consisting of Disinterested Directors or, if such a quorum
cannot be obtained, then by a majority vote of a duly authorized committee of
the Board of Directors consisting solely of one or more Disinterested Directors,
(B) if Independent Counsel has been selected by the Board of Directors in
accordance with Section 2-418(e)(2)(ii) of the MGCL and approved by Indemnitee,
which approval shall not be unreasonably withheld or delayed, by Independent






--------------------------------------------------------------------------------





Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee, or (C) if so directed by at least a majority of the
members of the Board of Directors, the stockholders of the Company. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within fifteen (15) days after such determination. Indemnitee
shall cooperate with the Company (including Independent Counsel selected by the
Company) in making such determination with respect to Indemnitee’s entitlement
to indemnification, including providing to the Company, upon reasonable advance
written request, any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary or appropriate to such determination in the
discretion of the Board of Directors or Independent Counsel, as applicable;
provided, however Indemnitee shall not be required to waive any applicable
privilege or work product protection. Any Expenses incurred by Indemnitee in so
cooperating with the Company or Independent Counsel shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company shall indemnify and hold Indemnitee harmless
therefrom.


c.
The Company agrees to pay the reasonable fees and expenses of any Independent
Counsel and to fully indemnify such counsel against any and all Expenses,
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto. In no event shall the Indemnitee be required or
requested to pay any such fees or expenses or to provide any such
indemnification.



11.
Presumptions and Effect of Certain Proceedings.



a.
In making any determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10(a) of this Agreement, and the Company shall have the burden to
overcome that presumption in connection with the making of any determination
contrary to that presumption.



b.
The termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, upon a plea of nolo contendere or its
equivalent, or entry of an order of probation prior to judgment, does not create
a presumption that Indemnitee did not meet the requisite standard of conduct
described herein for indemnification.



c.
The knowledge and/or actions, or failure to act, of any other director, officer,
employee or agent of the Company or any other director, trustee, officer,
partner, manager, managing member, fiduciary, employee or agent of any other
foreign or domestic corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other enterprise shall not be imputed
to Indemnitee for purposes of determining any right to indemnification under
this Agreement.



d.
For purposes of any determination as to Indemnitee’s entitlement to
indemnification, Indemnitee shall be presumed to have met the standard of
conduct for indemnification if, among other things and without limitation,
Indemnitee relied on any information, opinion, report or statement, including
any financial statement or other financial data or the records






--------------------------------------------------------------------------------





or books of account of the Company or any Enterprise, prepared or presented by
an officer or employee of the Company or any Enterprise whom Indemnitee
reasonably believed to be reliable and competent in the matters presented, by a
lawyer, certified public accountant, appraiser or other person, as to a matter
which Indemnitee reasonably believed to be within the person’s professional or
expert competence, or, if Indemnitee was serving on the Board of Directors of
the Company or as a member of any similar body of any Enterprise, by a committee
of the Board of Directors or such other body on which Indemnitee does not serve,
as to a matter within its designated authority, if Indemnitee reasonably
believes the committee to merit confidence. The provisions of this Section 11(d)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Indemnitee met, or be presumed to have met, the
applicable standard of conduct set forth in this Agreement.


e.
For purposes of this Agreement, Indemnitee shall be considered to have been
wholly successful with respect to any Proceeding if such Proceeding is disposed
of, on the merits or otherwise (including a disposition without prejudice),
without (i) the disposition being adverse to Indemnitee, (ii) it being Adjudged
that Indemnitee was liable to the Company, (iii) a plea of guilty by Indemnitee,
(iv) it being Adjudged that an act or omission of Indemnitee was material to the
matter giving rise to the Proceeding and was (A) committed in bad faith or (B)
the result of Indemnitee’s active and deliberate dishonesty, (v) it being
Adjudged that Indemnitee actually received an improper personal benefit in
money, property or services or (vi) with respect to any criminal proceeding, it
being Adjudged that Indemnitee had reasonable cause to believe the act or
omission was unlawful.



12.
Remedies of Indemnitee.



a.
If (i) a determination is made pursuant to Section 10(b) of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement; (ii)
advancement of Expenses is not timely made pursuant to Sections 8 or 9 of this
Agreement; (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 10(b) of this Agreement within sixty (60) days
after receipt by the Company of the request for indemnification; (iv) payment of
indemnification is not made pursuant to Sections 7 or 9 of this Agreement within
fifteen (15) days after receipt by the Company of a written request therefor; or
(v) payment of indemnification pursuant to any other section of this Agreement
or the charter or bylaws of the Company is not made within fifteen (15) days
after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication in an
appropriate court located in the State of Maryland or in any other court of
competent jurisdiction, with regard to Indemnitee’s entitlement to
indemnification or advancement of Expenses. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence a proceeding seeking an
adjudication or an award in arbitration within one hundred eighty (180) days
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 12(a); provided, however, that the foregoing
clause shall not apply to a proceeding brought by Indemnitee to enforce
[his][her] rights under Section 7 of this Agreement. Except as set forth herein,
the provisions of Maryland law (without regard to its conflicts of laws rules)
shall apply to any such arbitration. The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.








--------------------------------------------------------------------------------





b.
In any judicial proceeding or arbitration commenced pursuant to this Section 12,
Indemnitee shall be presumed to be entitled to indemnification or advancement of
Expenses, as the case may be, under this Agreement and the Company shall have
the burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be. If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Section 12, Indemnitee shall not be
required to reimburse the Company for any advances pursuant to Section 8 of this
Agreement until a final determination is made with respect to Indemnitee’s
entitlement to indemnification (as to which all rights of appeal have been
exhausted or lapsed). The Company shall, to the fullest extent not prohibited by
law, be precluded from asserting in any judicial proceeding or arbitration
commenced pursuant to this Section 12 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court or before any such arbitrator that the Company is bound by all of the
provisions of this Agreement.



c.
If a determination shall have been made pursuant to Section 10(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification
that was not disclosed in connection with the determination.



d.
In the event that Indemnitee, pursuant to this Section 12, seeks a judicial
adjudication of or an award in arbitration to enforce Indemnitee’s rights under,
or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to advancement from the Company, and shall be indemnified and held
harmless by the Company for, any and all Expenses actually and reasonably
incurred by [him][her] in such judicial adjudication or arbitration. If it shall
be determined in such judicial adjudication or arbitration that Indemnitee is
entitled to receive part but not all of the indemnification or advancement of
Expenses sought, the Expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be appropriately prorated.

e.
Interest shall be paid by the Company to Indemnitee at the maximum rate allowed
to be charged for judgments under the Courts and Judicial Proceedings Article of
the Annotated Code of Maryland for amounts which the Company pays or is
obligated to pay for the period (i) commencing with either the 10th day after
the date on which the Company was requested to advance Expenses in accordance
with Sections 8 or 9 of this Agreement or the 60th day after the date on which
the Company was requested to make the determination of entitlement to
indemnification under Section 10(b) of this Agreement, as applicable, and (ii)
ending on the date such payment is made to Indemnitee by the Company.



13.
Defense of Underlying Proceeding.



a.
Indemnitee shall notify the Company promptly in writing upon being served with
or receiving any summons, citation, subpoena, complaint, indictment, notice,
request or other document relating to any Proceeding which may result in the
right to indemnification or the advancement of Expenses hereunder and shall
include with such notice a description of the nature of the Proceeding and a
summary of the facts underlying the Proceeding. The failure to give any such
notice shall not disqualify Indemnitee from the right, or otherwise affect in
any manner any right of Indemnitee, to indemnification or the advancement of
Expenses under this






--------------------------------------------------------------------------------





Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.


b.
Subject to the provisions of the last sentence of this Section 13(b) and of
Section 13(c) below, the Company shall have the right to defend Indemnitee in
any Proceeding which may give rise to indemnification hereunder using a law firm
of the Company’s choice, subject to the prior written approval of the
Indemnitee, which shall not be unreasonably withheld; provided, however, that
the Company shall notify Indemnitee in writing of any such decision to defend
within fifteen (15) calendar days following receipt of notice of any such
Proceeding under Section 13(a) above. Indemnitee shall have the right to retain
a separate law firm in any such Proceeding at Indemnitee’s sole expense. The
Company shall not, without the prior written consent of Indemnitee, which shall
not be unreasonably withheld or delayed, consent to the entry of any judgment
against Indemnitee or enter into any settlement or compromise of a claim against
Indemnitee which (i) includes an admission of fault of Indemnitee; (ii) does not
include, as an unconditional term thereof, (A) the full release with prejudice
of Indemnitee from all liability in respect of such Proceeding, which release
shall be in form and substance reasonably satisfactory to Indemnitee and (B) the
complete dismissal of all claims against the Indemnitee with prejudice; or (iii)
would impose any Expense, judgment, fine, penalty or limitation on Indemnitee.
This Section 13(b) shall not apply to a Proceeding brought by Indemnitee under
Section 12 of this Agreement, a Proceeding by or in the right of the Company or
in the case of clause (ii) of Section 13(c).



c.
Notwithstanding the provisions of Section 13(b) above, if in a Proceeding to
which Indemnitee is a party, (i) Indemnitee reasonably concludes, based upon
advice of counsel approved by the Company, which approval shall not be
unreasonably withheld or delayed, that Indemnitee may have separate defenses or
counterclaims to assert with respect to any issue which may not be consistent
with other defendants in such Proceeding, (ii) Indemnitee reasonably concludes,
based upon advice of counsel approved by the Company, which approval shall not
be unreasonably withheld or delayed, that an actual or apparent conflict of
interest or potential conflict of interest exists between Indemnitee and the
Company, or (iii) if the Company fails to assume the defense of such Proceeding
in a timely manner, Indemnitee shall be entitled to be represented by separate
legal counsel of Indemnitee’s choice, subject, except in the case of (ii) or
(iii) above, to the prior approval of the Company, which approval shall not be
unreasonably withheld or delayed, at the expense of the Company. In addition, if
the Company fails to comply with any of its obligations under this Agreement or
in the event that the Company or any other person takes any action to declare
this Agreement void or unenforceable, or institutes any Proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee’s
choice, subject to the prior approval of the Company, which approval shall not
be unreasonably withheld or delayed, at the expense of the Company (subject to
Section 12(d) of this Agreement), to represent Indemnitee in connection with any
such matter.



14.
Jointly Indemnifiable Claims. Given that certain Jointly Indemnifiable Claims
may arise, the Company acknowledges and agrees that the Company shall, and to
the extent applicable shall cause any Enterprise to (i) be fully and primarily
responsible for, and be the indemnitor of first resort with respect to, payment
to or payment on behalf of the Indemnitee in respect of indemnification or






--------------------------------------------------------------------------------





advancement of Expenses in connection with any such Jointly Indemnifiable Claim,
irrespective of any right of recovery the Indemnitee may have from the
Third-Party Indemnitors, and (ii) be required to advance the full amount of
Expenses incurred by the Indemnitee and shall be liable for the full amount of
all Expenses, judgments, fines, penalties and amounts paid in settlement to the
extent not prohibited by (and not merely to the extent affirmatively permitted
by) applicable law and as required by the terms of this Agreement, without
regard to any rights the Indemnitee may have against the Third-Party
Indemnitors. Under no circumstance shall the Company or any Enterprise be
entitled to, and the Company hereby irrevocably waives, relinquishes and
releases, any claims against the Third-Party Indemnitors for subrogation,
contribution or recovery of any kind and no right of advancement or recovery the
Indemnitee may have from the Third-Party Indemnitors shall reduce or otherwise
alter the rights of the Indemnitee or the obligations of the Company or any
Enterprise. The Company further agrees that no advancement or payment by any
Third-Party Indemnitor on behalf of Indemnitee with respect to any Proceeding
for which Indemnitee has sought indemnification, exoneration or hold harmless
rights from the Company shall affect the foregoing and the Third-Party
Indemnitor(s) shall have a right to receive from the Company, contribution
and/or be subrogated, to the extent of such advancement or payment to all of the
rights of recovery of Indemnitee against the Company. The Company and the
Indemnitee agree that each of the Third-Party Indemnitors shall be third-party
beneficiaries with respect to this Agreement entitled to enforce this Section 14
as though each such Third-Party Indemnitor were a party to this Agreement.


15.
Non-Exclusivity; Survival of Rights; Subrogation.



a.
The rights of indemnification and advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under (i) applicable law (including, but not limited
to, the MGCL), (ii) the charter or bylaws of the Company, (iii) any agreement or
(iv) a resolution of (A) the stockholders entitled to vote generally in the
election of directors or (B) the Board of Directors, or otherwise. Unless
consented to in writing by Indemnitee, no amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in [his][her] Corporate Status prior to such amendment,
alteration or repeal, regardless of whether a claim with respect to such action
or inaction is raised prior or subsequent to such amendment, alteration or
repeal. No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right or remedy shall be cumulative and
in addition to every other right or remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion of any right or remedy
hereunder, or otherwise, shall not prohibit the concurrent assertion or
employment of any other right or remedy.



b.
Except as set forth in Section 14, in the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.






--------------------------------------------------------------------------------







16.
Insurance.



a.
The Company shall purchase and maintain a policy or policies of directors and
officers insurance with reputable insurance companies. The Company shall
continue to provide such insurance coverage to Indemnitee and such insurance
policies shall have coverage terms and policy limits at least as favorable to
Indemnitee as the insurance coverage provided to any other director or officer
of the Company. If the Company has such insurance in effect at the time it
receives from Indemnitee any notice of the commencement of an action, suit,
proceeding or other claim, the Company shall give prompt notice of the
commencement of such action, suit, proceeding or other claim to the insurers and
take such other actions in accordance with the procedures set forth in the
policy as required or appropriate to secure coverage of Indemnitee for such
action, suit, proceeding or other claim. The Company shall thereafter take all
reasonably necessary or desirable action to cause such insurers to pay, on
behalf of Indemnitee, all amounts payable as a result of such action, suit,
proceeding or other claim in accordance with the terms of such policy. In the
event of a Change in Control that would result in a loss or cancellation of the
Company directors’ and officers’ insurance policy or policies, the Company shall
purchase a directors and officers “Tail” insurance policy or policies to provide
coverage to the Company’s directors and officers for a period of six (6) years
after such Change in Control, but only with respect to coverage for claims
arising from wrongful acts, errors or omissions occurring before such Change in
Control.



b.
Without in any way limiting any other obligation under this Agreement, the
Company shall indemnify Indemnitee for any payment by Indemnitee which would
otherwise be indemnifiable hereunder arising out of the amount of any deductible
or retention and the amount of any excess of the aggregate of all judgments,
penalties, fines, settlements and Expenses incurred by Indemnitee in connection
with a Proceeding over the coverage of any insurance referred to in Section
16(a). The purchase, establishment and maintenance of any such insurance shall
not in any way limit or affect the rights or obligations of the Company or
Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Company and Indemnitee shall not
in any way limit or affect the rights or obligations of the Company under any
such insurance policies. If, at the time the Company receives notice from any
source of a Proceeding to which Indemnitee is a party or a participant (as a
witness or otherwise), the Company has director and officer liability insurance
in effect, the Company shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.



17.
Other Sources; Investment Company Act. Notwithstanding any other provision of
this Agreement, the Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable or payable or reimbursable as
Expenses hereunder if and to the extent that (i) Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise, except as otherwise provided in Section 14 to this Agreement, or
(ii) for so long as the Company is subject to the Investment Company Act,
indemnification or payment or reimbursement of Expenses would not be permissible
under the Investment Company Act, whether pursuant to Section 17(h) of the
Investment Company Act or otherwise. In addition, for so long as the Company is
subject to the Investment Company Act of 1940, the presumptions, considerations
and similar provisions set forth in Section 11(d) and (e) of this Agreement
shall be of no force or effect to the extent inconsistent with the Investment
Company Act and shall otherwise be construed in a manner






--------------------------------------------------------------------------------





to include any additional conditions, restrictions or references required to be
contained therein by the Investment Company Act, including, without limitation,
the disabling conduct set forth in Section 17(h) of the Investment Company Act.


18.
Contribution. If the indemnification provided in this Agreement is unavailable
in whole or in part and may not be paid to Indemnitee for any reason, other than
for failure to satisfy the standard of conduct set forth in Section 4 or due to
the provisions of Section 5, then, with respect to any Proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding), to the fullest extent permissible under applicable law, the
Company, in lieu of indemnifying and holding harmless Indemnitee, shall pay, in
the first instance, the entire amount incurred by Indemnitee, whether for
Expenses, judgments, penalties, and/or amounts paid or to be paid in settlement,
in connection with any Proceeding without requiring Indemnitee to contribute to
such payment, and the Company hereby waives and relinquishes any right of
contribution it may have at any time against Indemnitee.



19.
Miscellaneous.



a.
This Agreement shall be effective as of the Effective Date and may apply to acts
or omissions of Indemnitee taken in or in connection with Indemnitee’s Corporate
Status which occurred prior to such date if Indemnitee was an officer, director,
employee or agent of the Company or was a director, trustee, officer, partner,
manager, managing member, fiduciary, employee or agent of any Enterprise at the
time such act or omission occurred.



b.
This Agreement shall continue until and terminate on the later of: (i) the date
that Indemnitee shall have ceased to serve as a director, officer, employee or
agent of the Company or as a director, trustee, officer, partner, manager,
managing member, fiduciary, employee or agent of any other foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise that such person is or was serving in
such capacity at the request of the Company and (ii) the date that Indemnitee is
no longer subject to any actual or possible Proceeding (including any rights of
appeal thereto and any Proceeding commenced by Indemnitee pursuant to Section 12
of this Agreement).



c.
The indemnification and advancement of Expenses provided by, or granted pursuant
to, this Agreement shall be binding upon and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all,
substantially all or a substantial part, of the business and/or assets of the
Company), shall continue as to an Indemnitee who has ceased to be a director,
officer, employee or agent of the Company or a director, trustee, officer,
partner, manager, managing member, fiduciary, employee or agent of any other
foreign or domestic corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other enterprise that such person is or
was serving in such capacity at the request of the Company, and shall inure to
the benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives.



d.
If, by reason of Indemnitee’s Corporate Status, Indemnitee’s spouse is made a
party to any Proceeding, the Company shall indemnify and hold harmless
Indemnitee’s spouse against all judgments, penalties, fines and amounts paid in
settlement and all Expenses actually and






--------------------------------------------------------------------------------





reasonably incurred by Indemnitee’s spouse in connection with any such
Proceeding unless (and only to the extent) it is ultimately Adjudged that (a)
the act or omission of Indemnitee was material to the matter giving rise to the
Proceeding and (i) was committed in bad faith or (ii) was the result of active
and deliberate dishonesty; (b) Indemnitee actually received an improper personal
benefit in money, property or services; or (c) in the case of any criminal
Proceeding, Indemnitee had reasonable cause to believe that [his][her] conduct
was unlawful. Further, Indemnitee’s spouse shall not be entitled to (x)
indemnification hereunder if the Proceeding was one by or in the right of the
Company and Indemnitee is Adjudged to be liable to the Company; (y)
indemnification hereunder if Indemnitee is Adjudged to be liable on the basis
that personal benefit was improperly received in any Proceeding charging
improper personal benefit to Indemnitee; or (z) indemnification or advancement
of Expenses hereunder if the Proceeding was brought by Indemnitee, unless: (i)
the Proceeding was brought to establish or enforce indemnification rights under
this Agreement, and then only to the extent in accordance with and as authorized
by Section 12 of this Agreement, or (ii) the Company’s charter or bylaws, a
resolution of the stockholders entitled to vote generally in the election of
directors or of the Board of Directors or an agreement approved by the Board of
Directors to which the Company is a party, expressly provides otherwise. The
foregoing right to indemnification shall include, without limitation, any
Proceeding that seeks damages recoverable from marital community property,
jointly-owned property or property purported to have been transferred from the
Indemnitee to his or her spouse (or former spouse); provided that Indemnitee is
indemnified and held harmless for the same pursuant to this Agreement. The
Indemnitee’s spouse or former spouse also shall be entitled to advancement of
Expenses to the same extent that Indemnitee is entitled to advancement of
Expenses herein. The Company may maintain insurance to cover its obligation
hereunder with respect to Indemnitee’s spouse (or former spouse) or set aside
assets in a trust or escrow fund for that purpose.


e.
The Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.



f.
The Company and Indemnitee agree that a monetary remedy for breach of this
Agreement, at some later date, may be inadequate, impracticable and difficult to
prove, and further agree that such breach may cause Indemnitee irreparable harm.
Accordingly, the parties hereto agree that Indemnitee may enforce this Agreement
by seeking injunctive relief and/or specific performance hereof, without any
necessity of showing actual damage or irreparable harm and that by seeking
injunctive relief and/or specific performance, Indemnitee shall not be precluded
from seeking or obtaining any other relief to which Indemnitee may be entitled.
Indemnitee shall further be entitled to such injunctive relief and/or specific
performance, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of posting bonds or other
undertakings in connection therewith. The Company acknowledges that, in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by a
court, and the Company hereby waives any such requirement of such a bond or
undertaking.








--------------------------------------------------------------------------------





g.
If any provision or provisions of this Agreement shall be held to be invalid,
void, illegal or otherwise unenforceable for any reason whatsoever: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (ii) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.



h.
No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor, unless otherwise
expressly stated, shall such waiver constitute a continuing waiver.



i.
All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand or
overnight courier service and receipted for by the party to whom said notice,
request, demand or other communication shall have been directed, on the day of
such delivery, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed: (i)
if to Indemnitee, to the address set forth on the signature page hereto; or (ii)
if to the Company, to Triangle Capital Corporation, 3700 Glenwood Avenue, Suite
530, Raleigh, NC 27612, Attn: Corporate Secretary; or to such other address as
may have been furnished in writing to Indemnitee by the Company or to the
Company by Indemnitee, as the case may be.



j.
This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Maryland, without regard to its conflicts of laws
rules.



k.
This Agreement may be executed in one or more counterparts (delivery of which
may be in electronic format), each of which shall for all purposes be deemed to
be an original and all of which together shall constitute one and the same
Agreement. One such counterpart signed by the party against whom enforceability
is sought shall be sufficient to evidence the existence of this Agreement.








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written:


TRIANGLE CAPITAL CORPORATION


By:                        
Name:                        
Title:                        


[INDEMNITEE]




                        
Address:                    
                        
                        











--------------------------------------------------------------------------------





EXHIBIT A


AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED
To: The Board of Directors of Triangle Capital Corporation
Re: Affirmation and Undertaking
Ladies and Gentlemen:
This Affirmation and Undertaking is being provided pursuant to the
Indemnification Agreement, dated as of the [EFFECTIVE DATE], by and between
Triangle Capital Corporation, a Maryland corporation (the “Company”), and me as
the undersigned Indemnitee (the “Indemnification Agreement”), pursuant to which
I am entitled to advancement of Expenses in connection with [Description of
Proceeding] (the “Proceeding”).
Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.
I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm my good
faith belief that at all times, insofar as I was involved as [a director][an
officer] of the Company, in any of the facts or events giving rise to the
Proceeding, I (i) did not act with will misfeasance,* bad faith, gross
negligence,* active and deliberate dishonesty or reckless disregard of duties,*
(ii) did not receive any improper personal benefit in money, property or
services and (iii) in the case of any criminal proceeding, had no reasonable
cause to believe that any act or omission by me was unlawful.
In consideration of the advancement of Expenses by the Company for Expenses
incurred by me in connection with the Proceeding (the “Advanced Expenses”), I
hereby agree that if, in connection with the Proceeding, it is Adjudged that (i)
an act or omission by me was material to the matter giving rise to the
Proceeding and (A) was committed in bad faith or (B) was the result of willful
misfeasance,* gross negligence,* active and deliberate dishonesty or reckless
disregard of duty,* (ii) I actually received an improper personal benefit in
money, property or services, or (iii) in the case of any criminal proceeding, I
had reasonable cause to believe that the act or omission was unlawful, then I
shall promptly reimburse the portion of the Advanced Expenses relating to the
claims, issues or matters in the Proceeding as to which the foregoing findings
have been established.
IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
_____ day of _______________, 20____.
 
Name:                        


* These references can be deleted in any Affirmation and Undertaking if at the
time of the submission thereof the Company is no longer subject to the
Investment Company Act of 1940.





